COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                              NO. 02-13-00329-CV


IN RE BYRON WALKER                                                     RELATOR

                                    ------------

                           ORIGINAL PROCEEDING

                                    ------------

                        MEMORANDUM OPINION 1

                                    ------------

      The court has considered relator’s petition for writ of mandamus and

motion for emergency relief and is of the opinion that relief should be denied.

Relator’s petition for writ of mandamus is denied because relator has not

provided us with a copy of the contempt order about which he complains. See

Tex. R. App. P. 52.3(k)(1)(A). Relator’s motion for emergency relief is denied for

the reason that the relief requested is premature. Accordingly, relator’s petition

for writ of mandamus and motion for emergency relief are denied.

                                                   PER CURIAM

PANEL: GARDNER, WALKER, and MEIER, JJ.

DELIVERED: September 26, 2013

      1
       See Tex. R. App. P. 47.4, 52.8(d).